Citation Nr: 0908047	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  04-22 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death, claimed as secondary to exposure to ionizing 
radiation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel




INTRODUCTION

The Veteran had active service from January 1945 to November 
1946.  He died in May 1976.  The appellant is his widow.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a March 2003 
rating decision of the VA Regional Office (RO) in Detroit, 
Michigan.

This matter was previously before the Board in September 
2004, at which time the Board reopened the appellant's claim 
and remanded the claim for further development.  

This matter was previously before the Board in June 2008, and 
was remanded for further development.  It has now returned to 
the Board for further appellate consideration. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  A motion to advance this case on 
the Board's docket was received by the Board in August 2004.  
This motion was granted by the Board on August 17, 2004 due 
to the appellant's advanced age.


FINDINGS OF FACT

1.  The Veteran served in occupied Japan.

2.  The Veteran died on May [redacted], 1976; the death certificate 
lists the immediate cause of death as obstructive 
pericarditis due to hemorrhagic myocarditis.  A May 1976 
hospital pathology report lists the cause of death as 
angiosarcoma. 


3.  At the time of the Veteran's death, service connection 
had not been established for any disability.

4.  The competent evidence does not establish that a service-
connected disability was either the principal or a 
contributory cause of the Veteran's death, nor is there 
competent medical evidence establishing that the cause of his 
death was incurred or aggravated in service.  


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
Veteran's death have not been met.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1310 (West 2002 & Supp 2008); 38 C.F.R. 
§§ 3.102, 3.307, 3.309, 3.311, 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for service connection, therefore, 
VA is required to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the Court 
expanded the VCAA notice requirements for a Dependency and 
Indemnity Compensation (DIC) claim. In Hupp, the Court held 
that, when adjudicating a claim for DIC, VA must perform a 
different analysis depending upon whether a Veteran was 
service-connected for a disability during his or her 
lifetime. The Court concluded that, in general, section 
5103(a) notice for a DIC case must include: (1) a statement 
of the conditions, if any, for which a Veteran was service-
connected at the time of his or her death; (2) an explanation 
of the evidence and information required to substantiate a 
DIC claim based on a previously service-connected condition; 
and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not 
yet service-connected.  In addition, the Court found that the 
content of the section 5103(a) notice letter will depend upon 
the information provided in the claimant's application.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
Federal Circuit stated that all VCAA notice errors are 
presumed prejudicial and require reversal unless the VA can 
show that the error did not affect the essential fairness of 
the adjudication. To do this, the VA must show that the 
purpose of the notice was not frustrated, such as by 
demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

The Court has stated that "[n]othing in law or common sense 
supports a conclusion that the Court should put on blinders 
and ignore [the 'extensive administrative appellate process'] 
or a conclusion that a notice error prior to the initial 
decision by the Secretary could not be rendered non-
prejudicial when the full panoply of administrative appellate 
procedures established by Congress accredited representative 
provided to the claimant.  It is well settled that a remand 
is not warranted when no benefit would flow to the 
claimant."  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

There must be a demonstration that there was no prejudicial 
error.  See Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 
337 (3d Cir. 1974) ("[N]o error can be predicated on 
insufficiency of notice since its purpose had been served.").  
In order for the Court to be persuaded that no prejudice 
resulted from a notice error, "the record must demonstrate 
that, despite the error, the adjudication was nevertheless 
essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 
118 (2007).

In VA correspondence to the appellant in July 2004 and 
November 2005, VA informed the appellant of what evidence was 
required to substantiate her claim, and of her and VA's 
respective duties for obtaining evidence.  The correspondence 
to the appellant was deficient in that it did not include the 
criteria for assignment of an effective date, in the event of 
award of the benefit sought, as required by the Court in 
Dingess/Hartman.  

The July 2004 VA correspondence provided the appellant with 
notice that the evidence must show that the Veteran died 
while on active duty, from a service-related injury or 
disease, or that the Veteran was totally disabled due to a 
service-related injury.  The November 2005 correspondence 
gave the appellant examples of the types of evidence 
necessary to substantiate her claim.  In the present case, 
the Veteran did not have a service-connected disability or a 
pending service connection claim at the time of his death.  
The VA correspondence was deficient in that it did not 
specifically inform the appellant that during the Veteran's 
lifetime, service connection was not established for any 
disability and in order to support her claim, the appellant 
needed to submit evidence that shows a disability was 
incurred or aggravated during service and was the primary or 
contributory cause of death, as required by the court in 
Hupp.  

The May 2004 Statement of the Case (SOC) and March and 
December 2008 Supplemental Statements of the Case (SSOCs) 
informed the appellant of the requirements for service 
connection for disabilities resulting from ionizing radiation 
exposure, and provided her a list of diseases specific to 
radiation exposed Veterans, as well as the text of the 
pertinent regulations regarding cause of death 
determinations.  After the issuance of each of the SOC and 
SSOCs, the appellant was given 60 days, 60 days, and 30 days, 
respectively, to submit additional information or evidence.  

With regard to the requirements of Dingess/Hartman, the March 
2008 Supplemental Statement of the Case (SSOC), included the 
criteria for assignment of an effective date, if service 
connection for the cause of the Veteran's death was granted.  
At that time, the appellant was notified that she had 60 days 
to submit additional evidence to the Board.  In addition, due 
to the Board's finding that the preponderance of the evidence 
is against a finding that a service-connected disability 
caused, contributed substantially or materially, or hastened 
the Veteran's death; no effective date will be assigned and a 
remand for compliance with Dingess/Hartman is not necessary.

In the present case, the appellant demonstrated that there 
was actual knowledge of what was needed to establish the 
claim.  Actual knowledge is established by statements by the 
appellant and the appellant's representative, to include 
written statements in December 1987, August 2002, June and 
September 2004, December 2005, December 2007, and July 2008; 
such statements demonstrate an awareness of what was 
necessary to substantiate the claim.  See Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007).  Moreover, a 
reasonable person could be expected to understand from the 
SOC and SSOCs what was needed to substantiate a claim.  Based 
on the above, the Board finds that the appellant was not 
prejudiced by the error in notice.  

Regarding the timing of the notice, the Court has held that 
compliance with 38 U.S.C.A. § 5103 requires that the VCAA 
notice be accomplished prior to an initial unfavorable agency 
of original jurisdiction determination.  See Pelegrini v. 
Principi, 14 Vet. App. 412 (2004).  Because VCAA notice in 
this case was not completed prior to the initial AOJ 
adjudication denying the claim, the timing of the notice does 
not comply with the express requirements of the law as found 
by the Court in Pelegrini.  Here, the Board finds that any 
defect with respect to the timing of the VCAA notice was 
harmless error.  Although initial VCAA notice was provided to 
the appellant after the initial adjudication, the claim was 
readjudicated thereafter, and the appellant therefore, has 
not been prejudiced.  As noted above, the appellant has been 
provided with every opportunity to submit evidence and 
argument in support of her claim, and to respond to VA 
notices.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board 
finds the VCAA notice requirements have been met in this 
case.

Duty to assist

With regard to the duty to assist, the claims file contains 
the Veteran's death certificate, pathology reports, and 
Defense Threat Reduction Agency (DTRA) correspondence.  
Additionally, the claims file contains the appellant's 
statements in support of her claim.  The Board has carefully 
reviewed such statements and concludes that she has not 
identified further evidence not already of record.  

A November 2005 report from the National Personnel Records 
Center (NPRC) indicates that the Veteran's service treatment 
records (STRs) and military personnel records were among 
those thought to have been destroyed in a 1973 fire at NPRC. 
When records in government custody are lost or destroyed, VA 
has a heightened duty to consider the benefit of doubt 
doctrine, to assist the claimant in developing the claim, and 
to explain its decision.  See Russo v. Brown, 9 Vet, App. 46, 
51 (1996).

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the appellant in developing the facts 
pertinent to her claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

The Board has reviewed all of the evidence in the claims 
file.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claim.

Legal criteria and analysis

To establish service connection for the cause of the 
Veteran's death, the evidence must show that a disability 
incurred in or was aggravated by active service was the 
principal or contributory cause of death.  38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.312(a) (2006).  In order to constitute 
the principal cause of death the service-connected disability 
must be one of the immediate or underlying causes of death, 
or be etiologically related to the cause of death.  38 C.F.R. 
§ 3.312(b).  It is not sufficient to show that a service-
connected disability casually shared in producing death; 
rather it must be shown that there was a causal connection.  
38 C.F.R. § 3.312(c)(1).

Service connection is warranted for disability resulting from 
disease or injury that was incurred or aggravated by active 
service.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.  Where a 
Veteran served 90 days or more of continuous, active service 
during a period of war, and angiosarcoma becomes manifest to 
a degree of 10 percent within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309 (2008).  

The appellant is claiming entitlement to service connection 
for the cause of the Veteran's death.  The appellant contends 
that the Veteran's May 1976 death from obstructive 
pericarditis due to hemorrhagic myocarditis due to 
angiosarcoma was related to ionizing radiation exposure while 
the Veteran was in Japan.

There is no clinical evidence that the Veteran's angiosarcoma 
was manifested or aggravated within the applicable 
presumptive period of one year following service for chronic 
diseases, so there is no basis for a grant of presumptive 
service connection on this basis.  See 38 C.F.R. §§ 3.307, 
3.309.  

Service connection for a disorder which is claimed to be 
attributable to radiation exposure during service can be 
accomplished in three different ways.  See Ramey v. Brown, 9 
Vet. App. 40 (1996).

First, there are specific diseases which may be presumptively 
service-connected if manifest in a radiation-exposed Veteran.  
A "radiation-exposed" Veteran is one who participated in a 
radiation-risk activity.  A "radiation-risk activity" 
includes onsite participation in a test involving the 
atmospheric detonation of a nuclear device or participation 
in the occupation of Hiroshima or Nagasaki between August 6, 
1945 and July 1, 1946.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 
3.309(d).

In applying this statutory presumption, there is no 
requirement for documenting the level of radiation exposure.  
The presumptively service-connected diseases specific to 
radiation-exposed Veterans are the following: leukemia (other 
than chronic lymphocytic leukemia), cancer of the thyroid, 
cancer of the breast, cancer of the pharynx, cancer of the 
esophagus, cancer of the stomach, cancer of the small 
intestine, cancer of the pancreas, multiple myeloma, 
lymphomas (except Hodgkin's disease), cancer of the bile 
ducts, cancer of the gall bladder, primary liver cancer 
(except if cirrhosis or hepatitis B is indicated), cancer of 
the salivary gland, cancer of the urinary tract, bronchiolo-
alveolar carcinoma, cancer of the bone, cancer of the brain, 
cancer of the colon, cancer of the lung, and cancer of the 
ovary. 38 C.F.R. § 3.309(d)(2).  Angiosarcoma is not one of 
the diseases; therefore, as discussed in greater detail 
below, the Veteran may not be service-connected on this 
presumptive basis.

The second avenue of recovery is found under 38 C.F.R. § 
3.311(b)(2). This provision provides that certain listed 
"radiogenic" diseases found 5 years or more after service in 
an ionizing-radiation-exposed Veteran may be service 
connected if the VA Undersecretary for Benefits determines 
that they are related to ionizing radiation exposure while in 
service or if they are otherwise linked medically to ionizing 
radiation exposure while in service.  When it has been 
determined that: (1) a Veteran has been exposed to ionizing 
radiation as a result of participation in the atmospheric 
testing of nuclear weapons, the occupation of Hiroshima or 
Nagasaki, Japan, from September 1945 until July 1946, or 
other activities as claimed; (2) the Veteran subsequently 
develops a specified radiogenic disease; and (3) the disease 
first becomes manifest in the period specified, the claim 
will be referred to the VA Under Secretary for Benefits for 
further consideration in accordance with 38 C.F.R. § 
3.311(c).  When such a claim is forwarded for review, the VA 
Undersecretary for Benefits shall consider the claim with 
reference to 38 C.F.R. § 3.311(e) and may request an advisory 
medical opinion from the VA Undersecretary of Health.  
38 C.F.R. § 3.311(b), (c)(1).  The medical adviser must 
determine whether sound scientific and medical evidence 
supports a conclusion that it is at least as likely as not 
that the disease resulted from in-service radiation exposure 
or whether there is no reasonable possibility that the 
disease resulted from in-service radiation exposure.  38 
C.F.R. § 3.311(c)(1). 

Pursuant to 38 C.F.R. § 3.311(b)(2), radiogenic diseases 
include the following:  all forms of leukemia except chronic 
lymphatic (lymphocytic) leukemia, thyroid cancer, breast 
cancer, lung cancer, bone cancer, liver cancer, skin cancer, 
esophageal cancer, stomach cancer, colon cancer, pancreatic 
cancer, kidney cancer, urinary bladder cancer, salivary gland 
cancer, multiple myeloma, posterior subcapsular cataracts, 
non- malignant thyroid nodular disease, ovarian cancer, 
parathyroid adenoma, tumors of the brain and central nervous 
system, cancer of the rectum, lymphomas other than Hodgkin's 
disease, prostate cancer, and any other cancer. 38 C.F.R. § 
3.311(b)(2).  A disease is also considered a radiogenic 
disease where competent scientific or medical evidence that 
the claimed condition is a radiogenic disease is received.  
See 38 C.F.R. § 3.311(b)(4).  

Regarding the third avenue of recovery, the United States 
Court of Appeals for the Federal Circuit (Court) has 
determined that the Veterans' Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2724, 2727- 29 (1984), does not 
preclude a Veteran from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).

The standard of proof to be applied in decisions on claims 
for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A Veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence. See 38 C.F.R. § 3.102.  When a Veteran 
seeks benefits and the evidence is in relative equipoise, the 
Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).

In the present case, the Veteran was not service-connected 
for any disabilities at the time of his death in May 1976.  
The Board must now address whether the Veteran's fatal 
obstructive pericarditis due to hemorrhagic myocarditis due 
to angiosarcoma was incurred in or aggravated by service, 
such that service connection would be warranted for the cause 
of death.

Initially, the Board notes that the Veteran had confirmed 
service in Japan from November 1945 to September 1946.  

As noted above, a November 2005 report from the National 
Personnel Records Center (NPRC) indicates that the Veteran's 
STRs and military personnel records were among those thought 
to have been destroyed in a 1973 fire at NPRC.   
Nevertheless, a November 2006 letter from the Defense Threat 
Reduction Agency reported that morning reports were available 
to reconstruct the pertinent portion of the Veteran's 
service.  It was stated that such reports indicate that the 
Veteran departed the United States on November 2, 1945 and 
arrived at Tokyo, Japan, approximately 400 miles from 
Hiroshima and 550 miles from Nagasaki, by November 9, 1945.  
He reported to Headquarters, 46th Engineer Construction 
Battalion, Sendai, Japan (approximately 575 miles from 
Hiroshima and 725 miles from Nagasaki) on November 10, 1945.  
He was assigned to "A" Company, 46th Engineering 
Construction Battalion, at Sendai until March 1946, when he 
was transferred to Yokohama, Japan (approximately 20 miles 
from Tokyo).  He remained at Yokohama through the VA defined 
occupation period.  He departed Japan for return to the 
United States on September 19, 1946.  

The Veteran's War Department (WD) AGO Form 53 (Enlisted 
Record and Report of Separation Honorable Discharge) 
indicates his military occupational specialty was automotive 
and engine mechanic.  The Veteran's WD AGO Form 100 
(Separation Qualification Record) indicates he served as a 
vehicle mechanic in Japan.   

In the present case, there is no competent evidence that the 
Veteran was exposed to ionizing radiation as a result of 
participation in the atmospheric testing of nuclear weapons, 
the occupation of Hiroshima or Nagasaki, Japan, from August 
6, 1945 until July 1, 1946, or other activities listed in 38 
C.F.R. § 3.309(d)(3)(2008).  Although, the Veteran served in 
Japan, the evidence of record indicates he did not 
participate in the occupation of Hiroshima or Nagasaki.  The 
term "occupation of Hiroshima or Nagasaki" means official 
military duties within 10 miles of the city limits of either 
Hiroshima or Nagasaki, Japan, which were required to perform 
or support military occupation functions.  38 C.F.R. 
§ 3.309(d)(3)(vi).  The evidence of record indicates that the 
Veteran was stationed more than 400 miles from these cities.

As such, the Veteran is not considered a "radiation exposed 
Veteran" within the meaning of the applicable regulations.  
Furthermore, the Veteran was not diagnosed with one of the 
diseases specific to radiation-exposed Veterans listed in 
38 C.F.R. § 3.309(d).  Thus, the Veteran's obstructive 
pericarditis due to hemorrhagic myocarditis due to 
angiosarcoma is not subject to presumptive service connection 
under 38 U.S.C.A. § 1112 (2008) and a grant of service 
connection may not be accomplished on this basis.

Second, the appellant may establish a claim under 38 C.F.R. § 
3.311 (2008) if the Veteran was exposed to ionizing radiation 
while in service, subsequently developed one of the 
radiogenic diseases listed, and the disease became manifested 
during the requisite latency period.  See 38 C.F.R. § 
3.311(b) (2008).  A radiogenic disease includes any form of 
cancer.

As noted above, there is no competent evidence that the 
Veteran was exposed to ionizing radiation while in service.  

In all claims in which it is established that a radiogenic 
disease first became manifest after service and was not 
manifest to a compensable degree within any applicable 
presumptive period as specified in 38 C.F.R. § 3.307 or 38 
C.F.R. § 3.309, and it is contended the disease is a result 
of exposure to ionizing radiation in service, an assessment 
will be made as to the size and nature of the radiation dose 
or doses.  38 C.F.R. § 3.311(a)(1) (2008).  When dose 
estimates provided are reported as a range of doses to which 
a Veteran may have been exposed, exposure at the highest 
level of the dose range reported will be presumed.  38 C.F.R. 
§ 3.311(a)(2) (2008).

Further, when it has been determined that a Veteran has been 
exposed to ionizing radiation in service, and he subsequently 
develops a potentially radiogenic disease, the claim will be 
referred to the Under Secretary for Benefits (USB) for 
further consideration.  The USB is to consider the claim with 
reference to specified factors and may request an advisory 
medical opinion from the Under Secretary for Health; if, 
after this consideration, the USB determines that there is no 
reasonable possibility that the Veteran's disease resulted 
from radiation exposure in service, the USB shall so inform 
the RO in writing, setting forth the rationale for this 
conclusion.  38 C.F.R. § 3.311.

A September 2008 Defense Threat Reduction Agency report, 
based on a scientific radiation dose assessment report and a 
review of the Veteran's Nuclear Test Personnel Review (NTPR) 
file, indicates that the Veteran had no potential for 
exposure to radiation from the strategic bombing of Hiroshima 
or Nagasaki.  

Because it was determined that the Veteran was not exposed to 
ionizing radiation, the Veteran's claim was not referred to 
the Chief Public Health and Environmental Hazards Officer or 
to the Director of VA's Compensation and Pension Service 
since there was no reasonable possibility that the Veteran's 
angiosarcoma, and resulting obstructive pericarditis and 
hemorrhagic myocarditis, was the result of exposure to 
ionizing radiation in service.

Regarding the third avenue of recovery, as noted above, the 
Court has determined that the Radiation Compensation Act does 
not preclude a Veteran from establishing service connection 
with proof of actual direct causation.  The record indicates 
that the Veteran was discharged from the US Army in November 
1946.  He died in May 1976, approximately thirty years after 
his discharge from service.  In June 1976, his surviving 
spouse submitted a VA Form 21-534 (Application for DIC or 
death pension), wherein she noted that she was not claiming 
that the cause of death was due to service.  

The medical evidence first indicates the Veteran became 
acutely ill in February 1976 and was hospitalized at that 
time for 10 days and treated for congestive heart failure.  
He was readmitted in March 1976 for increasing symptomatology 
of left ventricular failure with gross pericardial effusion.  
At that time, the etiology of the Veteran's heart disability 
was undetermined.  A pathology report prepared in conjunction 
with a May 1976 autopsy report, reflects that the cause of 
death was angiosarcoma.  An undated statement by the 
appellant notes that the Veteran's final illness was 
aggressive and short-lived.  A letter received by VA in July 
2008 from the appellant states that the appellant became ill 
in 1976.  There is no medical evidence of record that the 
angiosarcoma had been present during the Veteran's period of 
active service, or was etiologically related to his service.

The appellant submitted an October 2002 letter from the 
University of Michigan Comprehensive Cancer Center (UMCCC) 
which notes that radiation-induced angiosarcomas are well-
reported in medical literature.  The letter also notes that 
the on average, the time from exposure to cancer is 8 years, 
but even longer periods are not uncommon.  The letter does 
not reflect that the UMCCC was familiar with the Veteran's 
medical condition, medical history, or military service.  
Moreover, the letter discusses radiation induced cancers in 
general terms, and does not refer specifically to the 
Veteran.

The appellant's representative requests that the Board 
consider a Sloan Kettering Cancer Center report which 
allegedly indicates that the Veteran had a very rare form of 
cancer which was undoubtedly caused by exposure to ionizing 
radiation.  No such report was found in the evidence of 
record.  Rather, Sloan-Kettering is mentioned in a December 
1987 letter by the appellant, in which she stated that the 
Veteran died in 1976 from heart cancer, a rare type of 
cancer, "which Sloan-Kettering reported was caused by 
radiation exposure."  The evidence of record does not 
indicate that the Veteran was ever treated at Sloan-
Kettering.  An undated letter from the appellant indicates 
that the Veteran was treated at St. Joseph's Hospital in 
Michigan for his cancer.  Moreover, there is no competent 
evidence of record that Sloan-Kettering reviewed the 
Veteran's medical files or was aware of his military service.  
Finally, it is again noted that there is no evidence of 
record that the Veteran was exposed to ionizing radiation 
while in service.

The Board notes that the appellant may sincerely believe that 
the Veteran's angiosarcoma was due to ionizing radiation 
exposure in Japan.  However, the evidence of record does not 
indicate that the Veteran received such exposure or that his 
angiosarcoma was related to military service.  While the 
appellant has submitted photographs of Japan and indicated 
that they were taken by the Veteran, she has stated that she 
does not know the cities in which the photographs were taken, 
other than in Sendai, Japan.  Moreover, she has not alleged 
that the Veteran was ever in Hiroshima or Nagasaki , or 
involved in a radiation-risk activity as defined in 38 C.F.R. 
§ 3.309 (d)(3)(ii).  

In conclusion, the evidence of record fails to demonstrate 
that the Veteran's angiosarcoma was causally related to 
active service.  As such, the appellant's claim of 
entitlement to service connection for the cause of the 
Veteran's death must be denied.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).




ORDER

Entitlement to service connection for the cause of the 
Veteran's death, claimed as secondary to exposure to ionizing 
radiation is denied.





___________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


